Citation Nr: 0935302	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-15 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability.

2.  Entitlement to service connection for a disability 
manifested by sleep impairment.

3.  Entitlement to service connection for residuals of a 
scorpion sting of the right ankle.

4.  Entitlement to service connection for a disability 
manifested by fatigue.

5.  Entitlement to service connection for a respiratory 
disability.

6.  Entitlement to restoration of a 100 percent evaluation 
for residuals of testicular cancer, status-post left 
orchiectomy.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from November 1988 to April 
1989 and from January 2003 to March 2004.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from October 2004, June 2005 and May 2007 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Indianapolis, Indiana.

The October 2004 rating decision, in pertinent part, granted 
service connection for residuals of testicular cancer, 
status-post left orchiectomy, and assigned a 100 percent 
disability rating, effective April 2004.  This rating 
decision also denied the Veteran's claims of entitlement to 
service connection for a sleep disability, residuals of a 
scorpion sting of the right ankle, fatigue, and a respiratory 
disability.  

The June 2005 rating decision reduced the Veteran's 
evaluation for his service-connected residuals of testicular 
cancer, status-post left orchiectomy, from 100 percent 
disabling to noncompensable, effective September 1, 2005.  
The Veteran disagreed and a subsequent, February 2007 rating 
decision increased the Veteran's disability evaluation to 20 
percent disabling, also effective September 1, 2005.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  

The May 2007 rating decision denied the Veteran's claim of 
entitlement to service connection for a left elbow 
disability.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the Veteran has a left elbow disability which is 
causally or etiologically related to his service in the 
military.

2.  There is no competent medical nexus evidence of record 
indicating the Veteran has a disability manifested by sleep 
impairment which is causally or etiologically related to his 
service in the military.

3.  There is no competent medical nexus evidence of record 
indicating the Veteran has residuals of a scorpion sting of 
the right ankle which are causally or etiologically related 
to his service in the military.

4.  There is no competent medical nexus evidence of record 
indicating the Veteran has a disability manifested by fatigue 
which is causally or etiologically related to his service in 
the military.

5.  There is no competent medical nexus evidence of record 
indicating the Veteran has a respiratory disability which is 
causally or etiologically related to his service in the 
military

6.  From September 1, 2005, the Veteran's residuals of 
testicular cancer, status-post left orchiectomy, cause 
occasional leaking and awakening to void 2 to 4 times per 
night, but his residuals do not cause a very slow stream or 
recurrent urinary tract infections; nor do his residuals 
require that he wear absorbent materials or receive 
catheterization.


CONCLUSIONS OF LAW

1.  A left elbow disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 
(2008).

2.  A disability manifested by sleep impairment was not 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).

3.  Residuals of a scorpion sting of the right ankle were not 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).

4.  A disability manifested by fatigue was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2008).

5.  A respiratory disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2008).

6.  The criteria for restoration of a 100 percent schedular 
evaluation for residuals of testicular cancer, status-post 
left orchiectomy, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) 5112 (West 2002); 38 C.F.R. §§ 3.105, 3.343, 
3.344, 4.1, 4.2, 4.3, 4.6, 4.115a, 4.115b, Diagnostic Code 
7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in May 2004, November 
2006, and January 2007, from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
his claims for service connection and his claim for an 
increased disability rating.  These letters also informed him 
of his and VA's respective duties for obtaining evidence.

In addition, the November 2006 and January 2007 letters from 
VA explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  


In the case currently before the Board, a July 2008 letter, 
as well as the March  2006 statement of the case (SOC) and 
the multiple supplemental SOCs (SSOC) provide the Veteran 
with all of the diagnostic codes and applicable information 
for his claim for restoration of a 100 percent disability 
rating.  The SOC and SSOCs included a description of the 
rating formulas for all possible schedular ratings under the 
relevant diagnostic codes.  The appellant was thus informed 
of what was needed not only to achieve the next-higher 
schedular rating, but also to obtain all schedular ratings 
above the disability evaluation that the RO had assigned.  As 
such, the Board finds that the Veteran has not been 
prejudiced by the omission of the applicable diagnostic codes 
in his initial VCAA notice letters.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the claimant has been prejudiced thereby).  See also 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the claimant).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decisions that are the basis of this appeal were decided 
after the issuance of an initial, appropriate VCAA notice.  
As such, there was no defect with respect to timing of the 
VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claims, including transcripts of his testimony at 
hearings before the Decision Review Officer (DRO) at the RO.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record for the time period at issue but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claims.  

As previously indicated, VA opinions and clinical 
examinations with respect to the issues on appeal have been 
obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinions and clinical 
examinations obtained in this case are more than adequate, as 
they are predicated on a full reading of the medical records 
in the Veteran's claims file and the reported medical history 
considered by the examiners was consistent with that 
contained in the claims folder.  The examiners considered all 
of the pertinent evidence of record, to include service 
treatment records and VA treatment records, and the 
statements of the appellant, and provided a complete 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  In addition, consideration of the 
Veteran's current disability status was made in view of the 
Veteran's medical history, as required by 38 C.F.R. §§ 4.1 
and 4.2 (2008), and, where appropriate, clinical findings 
pertinent to the schedular criteria were obtained upon 
examination.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Service Connection

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection, so these claims must be 
denied.  38 C.F.R. § 3.102.  

The Veteran's service medical records do not show that the 
Veteran complained of or was treated for a scorpion sting, 
fatigue, or a respiratory disability during his military 
service.  This is probatively significant and given a lot of 
weight and credibility because this was at a time 
contemporaneous to the alleged incidents in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if he indeed had any problems, as he 
is now alleging, then he would have at least mentioned this 
during his service.  While the Board acknowledges that the 
Veteran reported a history of sleep impairment related to a 
nonservice-connected motor vehicle accident, he was not 
treated for any related complaints during his service.  
Moreover, although the Veteran was treated for a left elbow 
contusion during his service, his complaints have not been 
shown to have been other than acute and resolved with 
treatment.   See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . ."). 

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the Veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).   In particular, 
while VA examination reports indicate that the Veteran 
related that his claimed disabilities began during his 
service, the Veteran's post-service treatment records do not 
show that he has sought treatment for any of his claimed 
disabilities.     The Board notes that, in the absence of 
demonstration of continuity of symptomatology, or a competent 
nexus opinion, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  See also Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence, which weighs against the 
claim).  

More significantly, neither the Veteran's medical providers, 
nor the VA examiners related his complaints to his military 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
In fact, the medical evidence of record, including the 
Veteran's VA examinations, clearly demonstrates there is no 
objective medical evidence of a left elbow disability, a 
disability manifested by sleep impairment, a disability 
manifested by fatigue, a respiratory disability, or residuals 
of a scorpion sting.   See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.").   

The record does not contain objective evidence confirming the 
Veteran's assertions as to the events of his service, nor is 
there any medical evidence of record demonstrating that the 
Veteran had any symptoms related to fatigue, scorpion sting, 
or a respiratory disability during or after his service.  
Similarly, while the Veteran had symptoms related to his left 
elbow and sleep impairment during his service, there is no 
evidence of current symptoms.  While the Board finds that the 
Veteran is competent to assert that he believes he has 
current disabilities that are related to events during his 
service, little probative weight can be assigned to his 
statements, as the Board deems such statements to be less 
than credible.  In this regard, while the Board again 
acknowledges that the absence of any corroborating medical 
evidence supporting his assertions, including during service, 
in and of itself does not render his statements incredible, 
such absence is for consideration in determining credibility.   
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish 
a diagnosis when . . . a layperson is competent to identify 
the medical condition).   

In view of the foregoing, the Board affords great probative 
value to the opinions contained in the July 2004, March 2007, 
and December 2008 VA examination reports.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence 
and rendering a decision on the merits, the Board is required 
to assess the credibility and probative value of proffered 
evidence in the context of the record as a whole).  These VA 
examination reports reflect that the VA examiners reviewed 
the Veteran's entire claims folder and the Veteran's reported 
history, as well as undertook a comprehensive clinical 
examination of the Veteran, prior to finding that it was 
unlikely that the Veteran's claimed disabilities were related 
to his service.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994) (although the Board may not ignore medical opinion 
evidence, greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence).  

Therefore, the only evidence portending that the Veteran's 
claimed left elbow disability, sleep disability, respiratory 
disability, residuals of a scorpion sting, and disability 
manifested by fatigue are in any way related to his service 
in the military comes from him personally.  As a layperson, 
the Veteran simply does not have the necessary medical 
training and/or expertise to determine the cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  As such, his allegations, alone, when 
deemed less than credible, as discussed above, have no 
probative value without medical evidence substantiating them.  
So the preponderance of the evidence is against his claims, 
in turn, meaning the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Restoration of benefits

Legal Criteria

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated.

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).

As noted above, the provisions of 38 C.F.R. § 3.105 apply to 
reductions and 38 C.F.R. § 3.105(e), and is specifically 
referenced by Diagnostic Code 7528.  When a reduction in 
evaluation of a service-connected disability is considered 
warranted, and a reduction will result in a decrease in 
payment of compensation benefits being made, a rating 
proposing reduction will be prepared setting forth all 
material facts and reasons.  In such cases, the beneficiary 
will be notified and furnished detailed reasons therefore and 
given 60 days for presentation of additional evidence to show 
that compensation payments should be continued at the current 
level.  If additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced effective the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final rating action expires.  Additionally, under 38 
C.F.R. § 3.105(i), the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he 
has a right to a predetermination hearing provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice.  The procedural framework and 
safeguards set forth in 38 C.F.R. § 3.105 governing rating 
reductions are required to be followed by VA before it issues 
any final rating reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).



Analysis

In the instant case, the Board finds that the RO procedurally 
complied with 38 C.F.R. § 3.105 regarding the manner in which 
appellant was given notice of the proposed rating reduction 
and the implementation of that reduction.  A letter from the 
RO to the Veteran, dated April 25, 2005, notified the Veteran 
of the proposed reduction in his disability rating for his 
service-connected residuals of testicular cancer, based on 
some improvement of his condition.  The April 2005 letter 
included a copy of the April 2005 proposed rating decision, 
informed the appellant that he could submit additional 
evidence to show that the compensation payments should be 
continued at the then-current levels and that if no 
additional evidence was received within 60 days, his 
disability evaluation would be reduced.  Furthermore, 
appellant was advised of his right to request a personal 
hearing "to present evidence or argument on any important 
point in your claim."  The record does not reflect that the 
Veteran responded, and the reduction was effectuated.  The 
Veteran was informed in a June 2005 rating decision and July 
2005 notification letter.  Based on the foregoing, the Board 
finds that the appropriate due process requirements were 
correctly followed by the RO.
Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether a veteran attained improvement under the ordinary 
conditions of life, i.e., while working or actively seeking 
work or whether the symptoms had been brought under control 
by prolonged rest, or generally, by following a regimen which 
precludes work, and, if the latter, reduction from total 
disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a) (2008).
The Board notes that the rating stabilization procedural 
safeguards set forth in 38 C.F.R. § 3.344(a) and (b) (2008) 
are not applicable in the instant case, as indicated below, 
since they only apply to ratings which have been in effect 
for long periods at a sustained level (five years or more).  
38 C.F.R. § 3.344(c) (2008).  See also Lehman v. Derwinski, 1 
Vet. App. 339 (1991); Smith v. Brown, 5 Vet. App. 335 (1993).  
The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown, 5 Vet. App. at 417-18 (noting that the duration of 
a rating for purposes of § 3.344(c) must be measured from the 
effective date assigned that rating until the effective date 
of the actual reduction).  This regulation also provides 
that, with respect to other disabilities that are likely to 
improve, namely those for which evaluations have been in 
effect for less than five years, an adequate re-examination 
that discloses improvement in the condition will warrant 
reduction in rating.  See 38 C.F.R. § 3.344(c).  Although the 
proposed rating decision did not specifically cite to 
38 C.F.R. § 3.344, the Board finds that actions taken by the 
RO throughout the reduction process culminating with the 
final reduction via the June 2005 rating decision 
demonstrates that 38 C.F.R. § 3.344 was given proper prior 
consideration.  

Historically, the Board notes that an October 2004 rating 
decision granted service connection for residuals of 
testicular cancer, status-post left orchiectomy, and assigned 
an evaluation of 100 percent, effective April 27, 2004.  In 
April 2005, the RO notified the Veteran of a proposed rating 
decision to reduce the evaluation for residuals of testicular 
cancer, from a 100 percent schedular rating to a 
noncompensable rating based on an improvement shown in his 
condition.  The June 2005 rating decision reduced the 100 
percent schedular evaluation assigned for residuals of 
testicular cancer, to noncompensable, effective September 1, 
2005.  A subsequent, February 2007 rating decision assigned 
the Veteran a 20 percent disability evaluation for his 
residuals of testicular cancer, also effective September 1, 
2005.  Regardless, the Veteran's 100 percent schedular rating 
for residuals of testicular cancer had been in effect since 
April 27, 2004 and it was reduced effective September 1, 
2005.  Accordingly, the rating for this service-connected 
disability has not been in effect for five or more years and 
the procedural safeguards of 38 C.F.R. § 3.344(a) and (b) do 
not apply.  Thus, here, an adequate re-examination that 
discloses improvement in the condition will warrant reduction 
in rating.

Also, in any rating reduction case not only must it be 
determined that an improvement in disability has actually 
occurred but also that the improvement in disability actually 
reflects an improvement in a veteran's ability to function 
under the ordinary conditions of life and work.  See Faust v. 
West, 13 Vet. App. 342, 349 (2000) (noting that VA must 
review the entire history of the veteran's disability, 
ascertain whether the evidence reflects an actual change in 
the disability, and ascertain whether the examination reports 
reflecting such change are based upon thorough examinations).

Diagnostic Code 7528 provides that an initial rating of 100 
percent shall be assigned for the first 6 months after the 
cessation of surgical, x-ray, antineoplastic chemotherapy, or 
other therapeutic procedure.  If, at the end of that period, 
there has been no local recurrence or metastasis, rate 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic 
Code 7528.  In this case, the predominant symptoms are most 
similar to those in the criteria for voiding dysfunction.  
See 38 C.F.R. § 4.20, authorizing the rating of a condition 
according to the requirements of an analogous condition.

Section 4.115a states that voiding dysfunction is rated as 
urine leakage, urinary frequency, or obstructed voiding.  A 
20 percent rating is assigned for continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the wearing of absorbent 
materials that must be changed less than two times per day.  
A 40 percent disability is assigned for urine leakage, 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
that must be changed 2 to 4 times per day.  See 38 C.F.R. 
§ 4.115a.

According to the criteria for urinary frequency listed in 
§ 4.115a, a 20 percent rating is warranted where there is 
daytime voiding intervals between one and two hours or 
awakening to void three to four times per night.   For the 
highest disability evaluation of 40 percent, there must be 
daytime voiding intervals of less than one hour or awakening 
to void five or more times per night.  Id.  

The criteria for obstructed voiding listed in 38 C.F.R. 
§ 4.115a state that, for the highest disability evaluation of 
30 percent to be assigned, there must be urinary retention 
requiring intermittent or continuous catheterization.  Ibid.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
reduction from a 100 percent schedular evaluation to a 20 
percent evaluation for the Veteran's residuals of testicular 
cancer was proper.  The evidence available to the RO at the 
time the reduction was effectuated does not show he 
experiences difficulty voiding or incontinence requiring the 
wearing of absorbent materials that need to be changed 2 to 4 
times per day, recurrent urinary tract infections, or 
obstructed voiding requiring the use of a catheter.  
And while the Board acknowledges he experiences nocturnal 
awakening due to urinary frequency, the Board points out that 
his present 20 percent rating already takes this into account 
- indeed, presumes this occurs as often as three or four 
times each night.  Likewise, his current 20 percent rating 
also compensates him for his occasional leakage.  In fact, 
the medical evidence of record, and even the Veteran, 
himself, clearly indicates that, while he has urinary 
leakage, he has no history of incontinence.  Consequently, 
there is no objective clinical indication he has the type and 
extent of symptoms required for a rating higher than 20 
percent.

Thus, the competent medical evidence of record does not 
reveal that his residuals of testicular cancer are currently 
active or during a treatment phase.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  The Board acknowledges, as previously 
noted, that the Veteran has experienced fatigue and 
depression as a result of his service-connected disability.  
However, the Board points out that the Veteran is receiving 
service-connected compensation for an anxiety disorder.  
Consequently, he cannot in turn receive additional 
compensation for the same manifestations under a different 
diagnosis.  See 38 C.F.R. § 4.14, VA's anti-pyramiding 
provision (the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited).  See also Esteban v. Brown, 6 Vet. App. 259 
(1994).  Moreover, the Board notes that the Veteran's current 
inability to work is related to his nonservice-connected back 
disability.  (See, i.e., April 2005 VA genitourinary 
examination report, December 2008 VA joints examination 
report).   

The Board notes that the reduction of the Veteran's residuals 
of testicular cancer, status-post left orchiectomy, was based 
on the multiple VA examinations and VA treatment records.  
Thus, the Board finds that the rating for residuals of 
testicular cancer, status-post left orchiectomy, was not 
reduced on any one particular examination.  The August 2004 
VA examiner indicated that the Veteran had completed 
chemotherapy and underwent a left inguinal orchiectomy for 
the carcinoma, without impotence, urinary infections, 
incontinence, nephritis or calculi.  The April 2005 VA 
examiner indicated that the Veteran's testicular cancer, 
status-post left orchiectomy, did not result in incontinence, 
urinary stream problems, infection, calculi, or nephritis, or 
impotence.  Nonetheless, the Veteran testified at a hearing 
before a Decision Review Officer at the RO that he voids 
approximately every 90 minutes during the day and awakens 
about three times per night to void and treatment records 
show full remission following treatment.  Thus, the Board 
finds that the clinical evidence of record demonstrated a 
material improvement in physical conditions under the 
ordinary conditions of life, at the time of the rating 
reduction on September 1, 2005.

The Board finds that no other diagnostic code is applicable 
to the Veteran's residuals of testicular cancer, status-post 
left orchiectomy.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

The Board notes that the Veteran is credible and competent to 
report his symptoms, but can provide only lay opinion as to 
why his disability evaluation should not have been reduced.  
The Board finds that the competent medical evidence of record 
has established a basis for the reduction, for the reasons 
stated above.

In sum, the Board concludes that the reduction of the 100 
percent schedular rating to 20 percent, effective September 
1, 2005, for service-connected residuals of testicular 
cancer, status-post left orchiectomy, was proper.  38 
U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. § 5112(b)(6).  
Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a left elbow disability 
is denied.

Entitlement to service connection for a disability manifested 
by sleep impairment is denied.

Entitlement to service connection for residuals of a scorpion 
sting of the right ankle is denied.

Entitlement to service connection for a disability manifested 
by fatigue is denied.

Entitlement to service connection for a respiratory 
disability is denied.

Restoration of a 100 percent disability evaluation for 
residuals of testicular cancer, status-post left orchiectomy, 
is denied.



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


